Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 13, 16-17 and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani et al. (US 20110254958 A1), hereinafter ‘Kotani’.

Regarding claim 1, Kotani discloses an information processing apparatus comprising: 
one or more memories storing instructions (para [0048]: program code recoded in a recording medium); and 
one or more processors executing the instructions to (para [0048]: processor(s)): 
obtain a plurality of processing steps concerning a work in installation or operation of a system including a plurality of apparatuses (para [0045]-[0047]: In the screening control information, a correspondence relationship between the videos of the cameras and the PCs to process the data is described with respect to each frame from screening start time to end time), and progress statuses of the plurality of processing steps (para [0076]-[0082], steps 1401, 1404, 1406, 1407, 1409 of fig. 14: The management server PC 201 transmits inquiries to obtain valid determination of a PC or a camera in the system); and 
cause a display to display a screen including information representing the plurality of processing steps and the progress statuses of the plurality of processing steps (para [0078]-[0082], fig. 15A-15C: alert displays 15A-15C show information representing the status of a plurality of processing steps, for example, fig. 15C shows switching the process to backup screening due to failure of a particular camera).

Regarding claim 2, Kotani discloses the information processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to accept a user operation concerning the processing step to be executed (para [0121]: whether to perform the processing corresponding to the distortion characteristics and the characteristics in the decrease in marginal illumination set to the virtual camera to the virtual viewpoint video can be switched depending on an instruction by the user).

Regarding claim 3, Kotani discloses the information processing apparatus according to claim 2, wherein the information processing apparatus causes a warning to be displayed on the screen if the processing step to be complete at a moment when executing the processing step corresponding to the user operation does not end normally (para [0078]-[0082], fig. 15A-15C: alert displays 15A-15C show information representing the status of a plurality of processing steps, for example, fig. 15C shows switching the process to backup screening due to failure of a particular camera. Furthermore, a failure of a particular camera may prevent a user specified image correction process, para [0121], from ending normally).

Regarding claim 4, Kotani discloses the information processing apparatus according to claim 1, wherein the information processing apparatus causes information representing a category including at least one of the processing steps and a progress status of the category to be displayed on the screen (para [0076]-[0082], fig. 15A-15C: alert displays 15A-15C show information representing the status of different categories of processing steps, for example, fig. 15A shows the status regarding the image display PC, fig. 15B shows status regarding image processing PC(s), and fig. 15C shows status of camera(s), therefore the status information can be interpreted as pertaining to different categories according to the broadest reasonable interpretation of the claim).

Regarding claim 5, Kotani discloses the information processing apparatus according to claim 1, wherein 
the plurality of apparatuses include a plurality of image capturing apparatuses (para [0045]-[0047], fig. 6B: In the screening control information, a correspondence relationship between the videos of the cameras and the PCs to process the data is described with respect to each frame from screening start time to end time), and 
the plurality of processing steps include a processing step concerning at least one of connections of the plurality of image capturing apparatuses (para [0045]-[0047], fig. 6B: In PC control information (FIG. 6C), "1" means to use a corresponding PC, and "0" means not to use a corresponding PC), synchronization of the plurality of image capturing apparatuses (para [0045]-[0047]: All of the shooting cameras 101 are to be synchronized. Accordingly, a synchronizing signal (generator lock, genlock) is supplied thereto) adjustment of viewing angles of images captured by the plurality of image capturing apparatuses (para [0040]: By adding an angle of view to the scenario data, the field of view from the virtual viewpoint can be expressed), adjustment of exposure values of the images captured by the plurality of image capturing apparatuses, and calibration of the image capturing apparatus.

Regarding claim 6, Kotani discloses the information processing apparatus according to claim 1, wherein the information processing apparatus causes at least one of non-execution (para [0076]-[0082], fig. 15A: alerts the user to replace the equipment, and ends the processing): execution in progress (para [0076]-[0082], fig. 15B-15C: execution of backup screening), normal end, and abnormal end (para [0076]-[0082], fig. 15A: alerts the user to replace the equipment, and ends the processing) to be displayed as the progress statuses of the plurality of processing steps.

Regarding claim 9, Kotani discloses the information processing apparatus according to claim 1, wherein 
the information processing apparatus obtains a notification indicating that an abnormality occurs in the plurality of apparatuses (para [0076]-[0082], steps 1401, 1404, 1406, 1407, 1409 of fig. 14: The management server PC 201 transmits inquiries to obtain valid determination of a PC or a camera in the system) and 
the information processing apparatus causes the screen, in which the progress status of the processing step influenced by the abnormality is set as a state in which the processing step is not complete, to be displayed (para [0076]-[0082], fig. 15A: alerts the user to replace the equipment, and ends the processing).

Regarding claim 11, Kotani discloses the information processing apparatus according to claim 1, wherein the system is a system configured to generate a virtual viewpoint image (para [0009]: shooting an image to be used in generating an image at a virtual viewpoint in a frame from a plurality of cameras).

Regarding claim 13, Kotani discloses the information processing apparatus according to claim 1, wherein the information processing apparatus causes results of self-checks respectively performed by the plurality of apparatuses to be displayed on the screen (para [0076]-[0082], obtaining valid determination of a PC or a camera in the system; para [0078]-[0082], fig. 15A-15C: alert displays).

Regarding claim 16, Kotani discloses the information processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to generate a correction plan concerning execution of the plurality of processing steps (para [0074]-[0075]: due to failure of a plurality of cameras or PCs, the screening may not be performed normally. In such a case, the screening is switched to backup screening by determination processing in the management server PC), 
wherein, in a case where the information processing apparatus generates the correction plan, the information processing apparatus causes the display to display a screen representing the correction plan (para [0079, fig. 15B: an alert displays ‘switched to backup screening’).

Regarding claim 17, Kotani discloses the information processing apparatus according to claim 16, wherein the information processing apparatus generates the correction plan in a case where it is determined based on the progress status that the processing step cannot be complete until scheduled time (para [0074]-[0075]: backup screening plan; para [0077, fig. 14: valid determination of a PC or camera is based on whether a response to an inquiry is returned within predetermined time).

Regarding claim 19, the method is rejected along the same rationale as the apparatus of claim 1.

Regarding claim 20, the non-transitory computer-readable storage medium is rejected along the same rationale as the apparatus of claim 1 because Kotani further teaches a non-transitory computer-readable storage medium storing computer instructions (para [0048], claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Aratani (US 20170148167 A1).

Regarding claim 7, Kotani discloses the information processing apparatus according to claim 1, wherein the information processing apparatus causes an area indicating the progress status information pertaining to both the progress status, e.g. ‘no response from PC’, and the processing step, e.g. ‘switched to backup screening’). However, Kotani does not explicitly disclose wherein the information of the progress status and the processing step are prepared and displayed separately as claimed.
However, in analogous art, Aratani discloses causing an area of the screen to display information indicating the progress status of a plurality of processing steps including a progress bar to indicate a particular amount of time remaining to complete the processing (para [0072], fig. 3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the display of progress status and processing step information as taught by Kotani to separately display additional information regarding the progress status, such  as taught by Aratani, because the displayed information of Aratani further includes a visual representation of a remaining time to complete the processing which can improve the user’s understanding of the process when the user does not have specialized knowledge in the pertinent art (Aratani, para [0014]).

Regarding claim 8, the combination of Kotani and Aratani discloses the information processing apparatus according to claim 7, wherein the information processing apparatus causes the progress status to be displayed in a distinguishable manner by using at least one of a color, a size, a pattern, and an animation of an area indicating the progress status (Kotani, para [0078]-[0082], fig. 15A-15C: for example, the alert shown in fig. 15B displays information pertaining to both the progress status, e.g. ‘no response from PC’, and the processing step, e.g. ‘switched to backup screening’. Kotani does not disclose the information to be displayed in a distinguishable manner by using at least one of a color, a size, a pattern, and an animation of an area indicating the progress status. However, Aratani, para [0072], fig. 3, discloses causing an area of the screen to display information indicating the progress status of a plurality of processing steps including an animated progress bar to indicate a particular amount of time remaining to complete the processing).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the display of progress status and processing step information as taught by Kotani to separately display additional animated information regarding the progress status, such  as taught by Aratani, because the displayed information of Aratani further includes a visual representation of a remaining time to complete the processing which can improve the user’s understanding of the process when the user does not have specialized knowledge in the pertinent art (Aratani, para [0014]).

Regarding claim 14, Kotani discloses the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the information processing apparatus causes a progress rate determined based on scheduled time at which the processing step will end to be displayed on the screen.
However, in analogous art, Aratani discloses wherein the information processing apparatus causes a progress rate determined based on scheduled time at which the processing step will end to be displayed on the screen (para [0072], fig. 3: causing an area of the screen to display information indicating the progress status of a plurality of processing steps including an progress bar and textual information to indicate a particular amount of time remaining to complete the processing).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the display of progress status and processing step information as taught by Kotani in view of the additional time-based information regarding the progress status, such  as taught by Aratani, because the displayed information of Aratani further includes a visual representation of a remaining time to complete the processing which can improve the user’s understanding of the process when the user does not have specialized knowledge in the pertinent art (Aratani, para [0014]).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Suzuki et al. (US 20080144123 A1), hereinafter ‘Suzuki’.

Regarding claim 10, Kotani discloses the information processing apparatus according to claim 1, but fails to explicitly disclose, wherein the one or more processors further execute the instructions to accept a user operation for changing the progress status.
However, in analogous art, Suzuki discloses wherein the one or more processors further execute the instructions to accept a user operation for changing the progress status (para [0082]-[0083], fig. 9: When the user wants to change the read setting and/or the setting of the image processing upon looking at the main-scan read image display region 601 during the image reading, the user selects, from among the group of buttons 602 for changing the read setting and the setting of the image processing. Also, para [0092]: if the user operates the button during the automatic determination process, the scanning is executed in accordance with the manual processing as per the user selection. Hence, the processing time can be cut. Also consider the ‘cancel’ button of fig. 9 which changes the progress status).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kotani in view of the above teachings of Suzuki to prevent the image processing not demanded by the user from being executed in some cases, thereby preventing the problem of requiring a longer processing time than expected by the user (Suzuki, para [0009]-[0011]).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Hisatomi et al. (JP 2010020487 A), hereinafter ‘Hisatomi’.

Regarding claim 12, Kotani discloses the information processing apparatus according to claim 1, wherein the system is a system configured to capture images of an object from a plurality of directions to 
Kotani fails to explicitly disclose generating three-dimensional shape data of the object used to generate a virtual viewpoint image.
However, in analogous art Hisatomi discloses generating three-dimensional shape data of the object used to generate a virtual viewpoint image (para [0009]: photographing an object having a three-dimensional shape from a plurality of shooting points …  the blend texture image generated by the blend texture image generation means are texture mapped to a three-dimensional model to generate a two-dimensional intercalated image of the object seen from the virtual viewpoint).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kotani in view of the above teachings of Hisatomi to generate high-quality interpolated images (Hisatomi, para [0008]).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Kotani.

Regarding claim 18, Kotani discloses the information processing apparatus according to claim 16, wherein 
the information processing apparatus specifies an apparatus which preferentially performs the processing step among the plurality of apparatuses (para [0074]-[0075]: due to failure of a plurality of cameras or PCs, the screening may not be performed normally. In such a case, the screening is switched to backup screening by determination processing in the management server PC … instead of performing the reception processing, backups video data is read in the memory. Note, therefore the memory corresponds to the specified apparatus), and 
the information processing apparatus causes the display to display a screen representing a specified apparatus as a screen which displays the correction plan (para [0079, fig. 15B: an alert displays ‘switched to backup screening’. Although the alert display does not display information identifying the specified apparatus, it would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to specify the apparatus, e.g. ‘backup screening process is reading video from the memory’ to improve the user’s understanding of the process).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484